[exhibit1019619001.jpg]
Office Lease Contract Contract no.: CX-2019-20-01 Lessor: Xiamen Software
Industry Investment & Development Co., Ltd. (Hereinafter PARTY A) Office
Address: 1F-A, Huaxun Building, Xiamen Software Park Legal Representative: Huqi
胡棋 Title: Chairman of the Board Tel: 0592-2579991 Fax: 0592-2519997 Bank
Account: Xiamen High-tech Park Sub-branch of CITIC Bank, Xiamen Account No:
Contact person: Lin Jing 林静 Tel: 0592-2519857 Other Contact Ways: / Renter:
eHealth China (Xiamen) Technology Co., Ltd. (Hereinafter PARTY B1) Legal
Representative: Title: Business License No.: Zip Code: Tel: Fax: Bank Account:
Account No: Contact person: Address: Other Contact ways: Renter:
eHealthInsurance Services Inc Xiamen Representative Office (Hereinafter PARTY
B1) Legal Representative: Title: Business License No.: Zip Code: Tel: Fax: Bank
Account: Account No: Contact person: Address: Other Contact ways: (PARTY B1 and
PARTY B2 collectively referred to as PARTY B hereinafter) Party A agrees to
lease the premises and corresponding supporting facilities (hereinafter referred
to as the Leased Premises) under this contract to Party B in accordance with the
terms and conditions stipulated in this contract. Party B agrees to rent
according to the terms and conditions stipulated in this contract. In accordance
with relevant Chinese laws, decrees and pertinent rules and regulations, Party A
and Party B have reached an agreement based on the principles of equality,
mutual benefits and friendly consultation and concluded the following office
lease contract. 1. Basic information of the Leased Premises 1.1. Party A will
provide Party B with the premises (referred to Leased Premises) which is located
at Room 9F-A, 9F-B and 10F-B of Chuangxin Building, Xiamen Software Park, with
the total gross area of 3743.43 m2 and a designed load of 2.0KN/m2. Page 1 of 6



--------------------------------------------------------------------------------



 
[exhibit1019619002.jpg]
The leasehold area of Party B1 is 3664.43 m2; and the lease area of Party B2 is
77m2.. 1.2 The purpose of the Leased Premises shall be for office use. Unless
otherwise agreed by both parties, the Leased Premises usage is limited to Party
A’s ratified operation of PARTY B. The noise, waste water and waste gas
generated by Party B shall be disposed of. Programs operated by Party B should
meet environmental standards. Operation of business or production with over
rated noise, industrial water waste or exhaust gas, radioactive, toxic or
corrosive materials are strictly prohibited. Party B shall not store items that
are flammable, explosive, or have safety hazards in the Leased Premises. 2. Term
of Lease 2.1The term of lease shall commence on Sep.1, 2019 and expire on
Aug.31, 2020. Upon expiry of the lease, the contract can be automatically
extended twice if both parties have no objection. The lease term for each
extension is one year, and the other terms of the contract remain unchanged. If
either Party A or Party B has any objection, the contract may be terminated by
written notice of 120 days in advance. 2.2 Party A will no longer give Party B a
renovation period. 2.3 Where Party B wishes to renew the lease, it shall submit
its request in writing to Party A thirty (30) days prior to the expiration date.
Upon Party A's consent, both parties may sign a supplemental agreement or sign a
new lease contract. Party A shall formally reply to Party B within 15 days after
receiving Party B’s written notice. If Party A does not reply, it shall be
deemed to disagree to renew the lease. Party B shall return the premises as
scheduled. If Party A agrees to renew the lease, both parties shall renew the
lease contract before the expiration date. 3. Rental Fees Except as otherwise
agreed in this contract, the standard rental fee will be RMB 60.00/m2 per month
(including tax, the tax rate is 5%). The monthly rent of Party B1 is
RMB219986.00, and the rent for each quarter is RMB659958.00. The monthly rent of
Party B2 is RMB4620.00, and the rent for each quarter is RMB13860.00. Party A
shall provide the official invoice to Party B. 4. Payment Term Rental payments
will be rendered quarterly. Party B shall pay the rental fee within the first 15
days of the second month of the quarter. Party B shall pay the rental fee to the
designated bank account of Party A as set forth in the first page of this
contract. The date on the transfer receipt from the designated bank shall be
deemed as the date of payment. The actual amount received by Party A’s bank
account shall be deemed as the payment amount. 5. Deposit 5.1. A deposit equal
to three months’ standard rental shall be paid to Party A within seven days from
the date of signing this contract. Party B shall pay a deposit of RMB 673818 in
total. 5.2 If Party B fails to pay the deposit in full within the above period,
the contract will be automatically terminated from the second day after the due
date. 5.3 If Party B delays in paying rent, utilities, property management fees
or other fees during the lease period, Party A shall be entitled to directly
deduct the above fees from the deposit and request Party B to make up the
deposit. 5.4 Upon expiration of the lease or termination of this agreement,
Party B shall return the Leased Premises in accordance with the contract. If
Party B has no breach of contract, Party A shall refund the deposit (without
interest) to Party B within seven working days from the expiration of the lease
term. 6. Property Management and Expenses 6.1 PARTY B shall conclude a Property
Management Service Contract with a property management company designated by
PARTY A and pay property management fees to such company. Page 2 of 6



--------------------------------------------------------------------------------



 
[exhibit1019619003.jpg]
The property management services include: public area sanitation management,
public facilities, equipment maintenance; security protection of software park
and houses; management and maintenance of fire protection facilities; green
management and management of parking places and advertising plates. It shall be
subject to the property management service contract. 6.2 Party A has the right
to inspect the use status of the Leased Premises. If Party A finds that Party
B's use exceeds the terms allowed by the contract, it has the right to request
Party B to rectify within a time limit. 6.3 Party B shall not publish or post
any advertisements or slogans on the facade of the park or the main body of the
building without the written approval of Party A. 7. Renovation of the Leased
Premises 7.1 Before starting remodeling the Leased Premises, Party B shall
submit its remodeling plan that accords with fire control requirements and has
been approved by the fire control department. The remodeling plan shall state
equipment weight, construction material, water, electricity capacity and number
of phone lines. Party B shall get a prompt confirmation about the plan from
Party A before commencement of the remodeling plan. 7.2 Party B shall not damage
the original structure of the Leased Premises main body as well as outdoor
construction layout. The air-conditioner outdoor unit shall be installed in
accordance with Party A's requirements. 7.3 When the contract is terminated or
expired, certain fixtures such as ceilings, pendant lamps, floor, solid
partition wall, wire tubing, switch, and electrical outlet, installed by Party B
shall not be removed. Party A will not compensate Party B for such renovation
and fixtures. 8. Other Expenses and Fees During the lease term, the rental fee
will not cover electricity and water costs (including water and electricity
bills for public rentals); property management fees; public maintenance funds
and electricity consumption for air- conditioning, etc. The service expenses
will be subject to the property management service contract. Party B shall be
liable for such deferred payments. If there is any other fees in connection with
the use of the Leased Premises collected by the relevant government departments
or property management companies but not listed in this contract, Party B shall
pay such fees. 9. Premises Transfer Party B shall vacate the Leased Premises
within seven days after the contract is terminated or expires. If Party B fails
to vacate the Leased Premises within the above-mentioned period, Party B shall
be deemed to have waived the ownership of the items in the house. Party A has
the right to dispose of the above items. If such disposal is insufficient to
offset the rent or other expenses, Party A is entitled to claim for compensation
for all losses. 10. Rights and Obligations Except as provided in this contract,
Party A’s rights and obligations include: (1) To collect rents, collect property
management fees, utilities and other expenses as agreed; (2) To supervise Party
B's use of Leased Properties; (3) To request Party B to rectify its violation;
(4) To comply with national laws and relevant regulations of Xiamen Municipal
People's Government and Software Park; Except as provided in this contract,
Party B’s rights and obligations include: (1) To pay rents, utilities and other
expenses as agreed; Page 3 of 6



--------------------------------------------------------------------------------



 
[exhibit1019619004.jpg]
(2) To use the Leased Premises reasonably and prudently, and not to engage in
illegal activities in the Leased Premises; (3) The use of the Leased Premises
shall not be altered without authorization; (4) No advertisements or slogans
shall be posted or posted on the facade of the park or the main building. (5)
Partial or full Leased Premises shall not be subletted, lent to a third party or
joint venture; (6) To comply with national laws and relevant regulations of
Xiamen Municipal People's Government and Software Park; (7) Other obligations.
11. Liability for breach of contract If Party B fails to pay the fees (rent,
water and electricity, property fees, etc.), in addition to the liability in
accordance with Article 12 of this contract, Party B shall also bear the
following liability: 11.1 Party B shall pay a penalty of 0.1% of the overdue
amount (rent, utilities, property fees, etc.) per day. At the same time, Party A
has the right to stop the water and electricity supply of Party B at any time,
and all losses caused shall be borne by Party B. 11.2 Party B shall also bear
other losses (including but not limited to legal fees, security fees, guarantee
fees, legal fees, travel expenses, evaluation fees, appraisal fees, etc.) caused
by Party B's violation. 12. Right to Terminate During the lease term, if one of
the following circumstances is met, Party A may terminate this contract in
advance and request Party B to return the house immediately. Party B shall pay
three months' rent as liquidated damages. If the liquidated damages are
insufficient to cover Party A's losses, Party A has the right to claim for the
compensation for the actual losses. (1) Party B fails to pay the rent for more
than 30 days; or (2) Party B fails to pay the utilities or property management
fees for more than 30 days; or (3) Party B engages in illegal activities in the
Leased Premises; or (4) Party B arbitrarily demolishes the main structure and
unified planning of the Leased Premises; or (5) Party B sublets, transfers,
lends, or transfers the Leased Premises in part or in full; or (6) Party B
arbitrarily changes the use purpose of the Leased Premises; or (7) Within three
months from the date of transfer of the Leased Premises to Party B, Party B has
not carried out renovation or use according to the purpose stipulated in this
contract; or (8) Party B has not changed its business address into the Torch
High-tech Zone and got registered in the business license and tax registration
certificate. If Party B refuses to change it upon Party A’s request, Party B
shall be liable for the violation in accordance with the contract; or (9) Party
B has not rectified its violation within the time limit or in accordance with
the requirements requested by Party A; or (10) Party B has other serious
violations of contract; or (11) Each Party of Party B promises that if any Party
terminates the lease in advance, the other Party shall rent the rental area of
the Party. Page 4 of 6



--------------------------------------------------------------------------------



 
[exhibit1019619005.jpg]
13. Termination of the Contract During the lease term, either party who intends
to terminate the contract shall notify the other party in writing 120 days in
advance, and the contract may be terminated early after both parties agree. If
the Leased Premises is requisitioned or demolished during the lease term, the
contract shall be terminated automatically. The compensation matters shall be
handled in accordance with relevant applicable laws and regulations. 14.
High-tech Zone Regulations 14.1 After the contract is signed, Party B shall
change its business address into the Torch High-tech Zone and get registered in
its business license and tax registration certificate. If Party B fails to
change it, Party B shall be deemed to be in breach of contract, and Party A has
the right to increase the rent to 100 yuan/ m2 per month. Party B shall follow
this standard to pay the rent and the deposit. 14.2 If Party B is a foreign
organization or individual, this contract shall be notarized by the Xiamen
notary office, and the expenses incurred shall be borne by Party B. 15 Force
majeure 15.1 Force majeure refers to natural disaster events and other accidents
that cannot be foreseen, cannot be avoided and cannot be overcome. 15.2 After
the event of force majeure, the Party that cannot continue to perform the
contract shall immediately notify the other Party of the situation of force
majeure, and within 30 days, submit a valid supporting document for the reasons
for the failure to perform the contract (exempt the delay of the issuance of the
certificate by the government department). This document should be issued by a
notary public in the disaster area. According to the degree of impact of the
disaster on the performance of the contract, the two parties may, through
negotiation, decide to change or to terminate the contract. 15.3 If the Leased
Premises is loss due to force majeure, this contract is automatically
terminated. 16 Notice Both parties confirm that the company name, address,
telephone number, contact person and contact information of both parties of this
contract are true, valid and can be delivered. The notices of either Party
regarding the performance of this contract and related matters shall be issued
from the address specified in this contract. The notice is generally signed by
the authorized representative or sealed. If the notice is sent by express mail
or registered mail, the fourth day from the date of issuance shall be deemed as
the delivery date. Either Party shall promptly notify the other Party if any
Party's contact information changes. Otherwise all the consequences arising
therefrom shall be borne by themselves. 17 Dispute Resolution Both parties shall
resolve any disputes arising under, out of or in connection with this Contract
through friendly consultation. If no agreement can be reached by consultation,
disputes shall be submitted to the people's court in the place where Party A is
located. 18 Miscellaneous 18.1 The annex to this contract and the supplementary
contracts signed by the parties in the performance of this contract shall be
important part of this contract and have the same legal effect as this contract.
18.2 The matters not mentioned in this contract, its annexes and supplementary
agreements shall be implemented in accordance with the relevant laws and
regulations of the People's Republic of China. Page 5 of 6



--------------------------------------------------------------------------------



 
[exhibit1019619006.jpg]
18.3 The contract becomes effective once the representatives or authorized
representatives of both Party A and Party B sign and seal the contract with the
official stamps. 18.4 There are three copies of the contract, and each bears
equal legal validity. Each Party holds one copy. PARTY A Xiamen Software
Industry Investment & Development Co., Ltd. Seal: [/s/ Stamped Official Seal]
Representative: Wang Hua 王华 Date: Sep. 2, 2019 PARTY B1 eHealth China (Xiamen)
Technology Co., Ltd. Seal: [/s/ Stamped Official Seal] Representative: Date:
Sep. 2, 2019 PARTY B2 eHealthInsurance Services Inc Xiamen Representative Office
Seal: [/s/ Stamped Official Seal] Representative: Date: Sep. 2, 2019 Page 6 of 6



--------------------------------------------------------------------------------



 